Title: From Alexander Hamilton to Aaron Ogden, 26 June 1799
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            New York June 26th. 1799
          
          It is not of my competency to accept Resignations. The matter contained in your letter of Yesterday relative to Lt. Reading has been communicated to the Secy. of War, and the acceptance recommended, and it is presumed that it will take place.
          With great consideration I am Sir Yr. obedt. servt.
          
            A Hamilton
          
          Col: Ogden
        